DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/518907 filed on 7/22/2019.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of itself of a mental process without significantly more. The claim(s) recite(s) the nominal steps of gathering data (e.g., determining initial location and direction information associated with the vehicle at an origin of a trip request, receiving one or more frames captured while the vehicle is traveling along a navigable route relative to the trip request) and analyzing data (e.g., estimating an execution time for each of one or more computations respective to an analyzing of the one or more frames) without significantly more. The claims recite the step of “off-loading the one or more computations to processing resources of a cloud-based system that is in communication with the processor of the vehicle in accordance with the corresponding execution times” but this step is merely insignificant post-solution activity of transmitting data as a result of the abstract idea of estimating an execution time. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, a processor, memory, and a cloud-based system, are merely used as tools to apply the abstract idea of itself.
The dependent claims, similarly, are directed towards further analysis steps for determining the off-loading of the computations and do not provide significantly more or any additional elements that would transform the abstract idea into patent-eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US 2019/0197339 (“Han”) in view of Asai et al. US 2019/0220997 (“Asai”).


As to claim 1, Han discloses a system and method, comprising: 
receiving, by the processor, one or more frames captured while the vehicle is traveling along a navigable route relative to the trip request (see at least Fig 2, element 202; ¶50; receive acquired image frame captured by acquisition device)
estimating, by the processor, an execution time for each of one or more computations respective to an analyzing of the one or more frames (see at least Fig 2, element 206; related text; create plurality of local feature extraction time estimates); and 
off-loading, by the processor, the one or more computations to processing resources of a cloud-based system that is in communication with the processor of the vehicle in accordance with the corresponding execution times (see at least Fig 2, elements 216; 218; ¶57; if the dynamic AIF parameter is gather than a respective OTDT, then from operation 214 the method can proceed along the YES path to operation 218, where the AR controller can generate an offload company that instructs the AR controller to execute a respective one of the ARP instances to extract or otherwise generate feature points to the AR cloud server…).

Han fails to explicitly disclose determining, by the processor, initial location and direction information associated with the vehicle at an origin of a trip request. However, Asai teaches determining, by the processor, initial location and direction information associated with the vehicle at an origin of a trip request (see at least Fig 8, elements 114, 116; estimate position and posture of camera…convert camera position and posture to position and posture of own vehicle). 



As to claim 2, Han discloses wherein the off-loading of the one or more computations comprises: detecting a bandwidth of a connection between the cloud-based system and the processor of the vehicle; and off-loading the one or more computations to the processing resources in accordance with the bandwidth (see at least Fig 2, element 208; ¶29-30; the AR controller can determine whether the AR system is communicatively coupled to the network, and if so, check the current conditions of the network…the dynamic AIF parameter can be based on the AIF size indicated by the AIF parameters, the bandwidth indicated by the network condition measurement…). 

As to claim 3¸Han fails to explicitly disclose wherein the analyzing of the one or more frames comprises extracting a feature set on a per frame basis to determine progressive location and direction information associated with the vehicle. However, Han teaches wherein the analyzing of the one or more frames comprises extracting a feature set on a per frame basis to determine progressive location and direction information associated with the vehicle (see at least Fig 8, elements 114, 116; estimate position and posture of camera…convert camera position and posture to position and posture of own vehicle). 



As to claim 4, Han discloses wherein the off-loading is adaptive in accordance with the analyzing of the one or more frames (see at least Fig 2, elements 216; 218; ¶57; if the dynamic AIF parameter is gather than a respective OTDT, then from operation 214 the method can proceed along the YES path to operation 218, where the AR controller can generate an offload company that instructs the AR controller to execute a respective one of the ARP instances to extract or otherwise generate feature points to the AR cloud server…).

As to claim 5, Han fails to explicitly disclose the method further comprising receiving, as an input, the trip request comprising the navigable route from the origin to a destination. However, Asai teaches the method further comprising receiving, as an input, the trip request comprising the navigable route from the origin to a destination (see at least Fig 2, ¶51-56; route locus from “Start” to “Goal” for the successful parking maneuver). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data while navigating a vehicle on a route from a start to goal. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from 

As to claim 6, Han fails to explicitly disclose the method further comprising determining the initial location and direction information associated with the vehicle based on an analysis of a frame captured at the origin of the trip request. However, Asai teaches the method further comprising determining the initial location and direction information associated with the vehicle based on an analysis of a frame captured at the origin of the trip request (see at least Fig 8, elements 114, 116; estimate position and posture of camera…convert camera position and posture to position and posture of own vehicle). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from image frames and further calculate pathing and obstacle information about the host vehicle so that the vehicle reaches its destination safely and efficiently.

As to claim 7¸Han fails to explicitly disclose the method further comprising determining from the one or more frames that at least a portion of the navigable route has been previously traveled by the vehicle. However, Han teaches the method further comprising determining from the one or more frames that at least a portion of the navigable route has been previously traveled by the vehicle (see at least Fig 8, elements 114, 116; estimate position and posture of camera…convert camera position and posture to position and posture of own vehicle). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from image frames and further calculate pathing and obstacle information about the host vehicle so that the vehicle reaches its destination safely and efficiently.

As to claim 8, Han discloses a system and method, comprising: 
receiving one or more frames captured while the vehicle is traveling along a navigable route relative to the trip request (see at least Fig 2, element 202; ¶50; receive acquired image frame captured by acquisition device); 
estimating an execution time for each of one or more computations respective to an analyzing of the one or more frames (see at least Fig 2, element 206; related text; create plurality of local feature extraction time estimates); and
off-loading the one or more computations to processing resources of a cloud- based system that is in communication with the processor of the vehicle in accordance with the corresponding execution times (see at least Fig 2, elements 216; 218; ¶57; if the dynamic AIF parameter is gather than a respective OTDT, then from operation 214 the method can proceed along the YES path to operation 218, where the AR controller can generate an offload company that instructs the AR controller to execute a respective one of the ARP instances to extract or otherwise generate feature points to the AR cloud server…).

Han fails to explicitly disclose determining initial location and direction information associated with the vehicle at an origin of a trip request. However, Asai teaches determining initial location and direction information associated with the vehicle at an origin of a trip request (see at least Fig 8, elements 114, 116; estimate position and posture of camera…convert camera position and posture to position and posture of own vehicle). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from image frames and further calculate pathing and obstacle information about the host vehicle so that the vehicle reaches its destination safely and efficiently.

As to claim 9, Han discloses wherein the off-loading of the one or more computations comprises: detecting a bandwidth of a connection between the cloud-based system and the processor of the vehicle; and off-loading the one or more computations to the processing resources in accordance with the bandwidth (see at least Fig 2, element 208; ¶29-30; the AR controller can determine whether the AR system is communicatively coupled to the network, and if so, check the current conditions of the network…the dynamic AIF parameter can be based on the AIF size indicated by the AIF parameters, the bandwidth indicated by the network condition measurement…).

As to claim 10, Han fails to explicitly disclose wherein the analyzing of the one or more frames comprises extracting a feature set on a per frame basis to determine progressive location and direction information associated with the vehicle. However, Han teaches wherein the analyzing of the one or more frames comprises extracting a feature set on a per frame basis to determine progressive location and direction information associated with the vehicle (see at least Fig 8, elements 114, 116; estimate position and posture of camera…convert camera position and posture to position and posture of own vehicle). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from image frames and further calculate pathing and obstacle information about the host vehicle so that the vehicle reaches its destination safely and efficiently.

As to claim 11, Han discloses wherein the off-loading is adaptive in accordance with the analyzing of the one or more frames (see at least Fig 2, elements 216; 218; ¶57; if the dynamic AIF parameter is gather than a respective OTDT, then from operation 214 the method can proceed along the YES path to operation 218, where the AR controller can generate an offload company that instructs the AR controller to execute a respective one of the ARP instances to extract or otherwise generate feature points to the AR cloud server…).

As to claim 12, Han fails to explicitly disclose the method further comprising receiving, as an input, the trip request comprising the navigable route from the origin to a destination. However, Asai teaches the method further comprising receiving, as an input, the trip request comprising the navigable route from the origin to a destination (see at least Fig 2, ¶51-56; route locus from “Start” to “Goal” for the successful parking maneuver). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data while navigating a vehicle on a route from a start to goal. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from image frames and further calculate pathing and obstacle information about the host vehicle so that the vehicle reaches its destination safely and efficiently from a start point to a goal destination.

As to claim 13, Han fails to explicitly disclose the method further comprising determining the initial location and direction information associated with the vehicle based on an analysis of a frame captured at the origin of the trip request. However, Asai teaches the method further comprising determining the initial location and direction information associated with the vehicle based on an analysis of a frame captured at the origin of the trip request (see at least Fig 8, elements 114, 116; estimate position and posture of camera…convert camera position and posture to position and posture of own vehicle). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from image frames and further calculate pathing and obstacle information about the host vehicle so that the vehicle reaches its destination safely and efficiently.

As to claim 14¸Han fails to explicitly disclose the method further comprising determining from the one or more frames that at least a portion of the navigable route has been previously traveled by the vehicle. However, Han teaches the method further comprising determining from the one or more frames that at least a portion of the navigable route has been previously traveled by the vehicle (see at least Fig 8, elements 114, 116; estimate position and posture of camera…convert camera position and posture to position and posture of own vehicle). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from image frames and further calculate pathing and obstacle information about the host vehicle so that the vehicle reaches its destination safely and efficiently.

As to claim 15, Han discloses a system and method, comprising: 
receiving one or more frames captured while the vehicle is traveling along a navigable route relative to the trip request (see at least Fig 2, element 202; ¶50; receive acquired image frame captured by acquisition device); 
estimating an execution time for each of one or more computations respective to an analyzing of the one or more frames (see at least Fig 2, element 206; related text; create plurality of local feature extraction time estimates); and
off-loading the one or more computations to processing resources of a cloud- based system that is in communication with the processor of the vehicle in accordance with the corresponding execution times (see at least Fig 2, elements 216; 218; ¶57; if the dynamic AIF parameter is gather than a respective OTDT, then from operation 214 the method can proceed along the YES path to operation 218, where the AR controller can generate an offload company that instructs the AR controller to execute a respective one of the ARP instances to extract or otherwise generate feature points to the AR cloud server…).

Han fails to explicitly disclose determining initial location and direction information associated with the vehicle at an origin of a trip request. However, Asai teaches determining initial location and direction information associated with the vehicle at an origin of a trip request (see at least Fig 8, elements 114, 116; estimate position and posture of camera…convert camera position and posture to position and posture of own vehicle). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from image frames and further calculate pathing and obstacle information about the host vehicle so that the vehicle reaches its destination safely and efficiently.

As to claim 16, Han discloses wherein the off-loading of the one or more computations comprises: detecting a bandwidth of a connection between the cloud-based system and the processor of the vehicle; and off-loading the one or more computations to the processing resources in accordance with the bandwidth (see at least Fig 2, element 208; ¶29-30; the AR controller can determine whether the AR system is communicatively coupled to the network, and if so, check the current conditions of the network…the dynamic AIF parameter can be based on the AIF size indicated by the AIF parameters, the bandwidth indicated by the network condition measurement…).

As to claim 17, Han fails to explicitly disclose wherein the analyzing of the one or more frames comprises extracting a feature set on a per frame basis to determine progressive location and direction information associated with the vehicle. However, Han teaches wherein the analyzing of the one or more frames comprises extracting a feature set on a per frame basis to determine progressive location and direction information associated with the vehicle (see at least Fig 8, elements 114, 116; estimate position and posture of camera…convert camera position and posture to position and posture of own vehicle). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from image frames and further calculate pathing and obstacle information about the host vehicle so that the vehicle reaches its destination safely and efficiently.

As to claim 18, Han discloses wherein the off-loading is adaptive in accordance with the analyzing of the one or more frames (see at least Fig 2, elements 216; 218; ¶57; if the dynamic AIF parameter is gather than a respective OTDT, then from operation 214 the method can proceed along the YES path to operation 218, where the AR controller can generate an offload company that instructs the AR controller to execute a respective one of the ARP instances to extract or otherwise generate feature points to the AR cloud server…).

As to claim 19, Han fails to explicitly disclose the method further comprising receiving, as an input, the trip request comprising the navigable route from the origin to a destination. However, Asai teaches the method further comprising receiving, as an input, the trip request comprising the navigable route from the origin to a destination (see at least Fig 2, ¶51-56; route locus from “Start” to “Goal” for the successful parking maneuver). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data while navigating a vehicle on a route from a start to goal. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from image frames and further calculate pathing and obstacle information about the host vehicle so that the vehicle reaches its destination safely and efficiently from a start point to a goal destination.

As to claim 20, Han fails to explicitly disclose the method further comprising determining the initial location and direction information associated with the vehicle based on an analysis of a frame captured at the origin of the trip request. However, Asai teaches the method further comprising determining the initial location and direction information associated with the vehicle based on an analysis of a frame captured at the origin of the trip request (see at least Fig 8, elements 114, 116; estimate position and posture of camera…convert camera position and posture to position and posture of own vehicle). 
Thus, Han discloses a system and method for off-loading frame computations in an Augmented Reality device and Asai teaches a vehicle control system that collects frame data and determines the position and posture of the vehicle from the image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AR system taught by Han, with the frame analysis taught by Asai, as it would allow the designer of the system to gather positional information from image frames and further calculate pathing and obstacle information about the host vehicle so that the vehicle reaches its destination safely and efficiently.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668